Citation Nr: 1100690	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  00-18 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to a compensable evaluation for myofascial pain 
syndrome of the thoracic spine for the period prior to February 
10, 2006.

2.  Entitlement to a disability evaluation in excess of 10 
percent for mechanical low back pain for the period prior to 
October 18, 2001.

3.  Entitlement to a compensable disability evaluation for 
mechanical low back pain for the period from October 18, 2001, to 
February 9, 2006.

4.  Entitlement to a disability evaluation in excess of 40 
percent for myofascial pain syndrome of the thoracic spine with 
mid and low back strain and degenerative changes for the period 
from February 10, 2006.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran had active military service from August 1971 to June 
1976, from August 1976 to August 1980, and from February 1985 to 
September 1999.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2000 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
that assigned a 10 percent rating for mechanical low back pain 
and a noncompensable rating for thoracic spine disability.  The 
rating assigned for the Veteran's low back disability was reduced 
from 10 percent to noncompensable, effective from October 18, 
2001.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings may 
be assigned during the appeal of any increased rating claim).  
The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in May 2004.  In September 2004, the Board 
remanded this case.  

By an RO decision dated in February 2006, by combining the 
disabilities of the thoracic and lumbar spine as one disability, 
the RO assigned the Veteran a 40 percent rating for myofascial 
pain syndrome of the thoracic spine with mid and low back strain 
and degenerative changes, effective February 10, 2006 (date of VA 
examination).  In June 2007, the Board again remanded this case.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's thoracic spine disability was not manifested by 
moderate limitation of motion at any time prior to April 21, 
2008; as of that date, arthritis and painful motion was 
demonstrated.  

2.  From October 1, 1999 to October 17, 2001, the Veteran's 
lumbar spine disability caused no more than slight limitation of 
motion and she had a compression fracture of L2.

3.  As of October 18, 2001, the Veteran's lumbar spine disability 
caused severe limitation of motion and she had a compression 
fracture of L2.


CONCLUSIONS OF LAW

1.  From October 1, 1999 to April 20, 2008, the criteria for a 
compensable rating for myofascial pain syndrome of the thoracic 
spine were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5291 (2002).

2.  From April 21, 2008 forward, the criteria for a compensable 
rating for myofascial pain syndrome of the thoracic spine are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5291 (2002).

3.  From October 1, 1999 to October 17, 2001, the criteria for a 
rating in excess of 10 percent for limitation of motion of the 
lumbar spine (mechanical low back pain) were not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Codes 5292 (2003).

4.  From October 18, 2001 forward, the criteria for a 40 percent 
rating, and not more, based on limitation of motion of the lumbar 
spine (mechanical low back pain) are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2003); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242, 5243 
(2010).

5.  From October 1, 1999, forward, the criteria for a separate 10 
percent rating for demonstrable deformity of a vertebral body at 
L2 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial evaluations assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, VA's duty to notify in this case has been satisfied.  See 
VA Letter to the Veteran dated June 28, 2007.

Regarding the duty to assist, the Veteran's pertinent medical 
records to include VA medical treatment records and identified 
private medical records, have been obtained to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, relevant 
to the issues decided herein, is available and not part of the 
claims file.  The Veteran was also afforded VA examinations in 
January 2000, October 2001, and February 2006.  38 C.F.R. 
§ 3.159(c)(4).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by the record.  
The examiners reviewed the pertinent history, examined the 
Veteran, provided findings in sufficient detail, and provided 
rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
Therefore, the examinations in this case are adequate upon which 
to base a decision.  The records satisfy 38 C.F.R. § 3.326.

The Board acknowledges that the Veteran's representative has 
requested that the Veteran be afforded an additional VA 
examination.  In the October 2010 informal hearing presentation, 
he stated that the Veteran's disability had worsened since her 
most recent VA examination in February 2006.  However, the Board 
finds that an additional VA examination is not required because 
there are private treatment records dated subsequent to the 
February 2006 VA examination (including a detailed April 2008 
examination report) which adequately reflect the current severity 
of the Veteran's back disability.  

Moreover, the Board is satisfied that the RO has substantially 
complied with the Board's September 2004 and June 2007 remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); 
Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that 
in September 2004 it directed the RO to provide the Veteran with 
additional notice, which was accomplished by letter dated October 
1, 2004; obtain additional VA and private treatment records, 
which was accomplished by means of the October 1, 2004 letter and 
by development on varying dates; schedule the Veteran for a VA 
examination, which was accomplished in February 2006; and 
readjudicate the Veteran's claims considering both the old and 
revised rating criteria, which was accomplished by means of an 
April 2006 supplemental statement of the case.  The June 2007 
remand also directed the RO to obtain additional private 
treatment records of the Veteran.  She was sent an appropriate 
development letter on June 28, 2007 and the records she 
identified were obtained.  The RO was not directed to schedule an 
additional VA examination at that time, but only to schedule one 
if deemed necessary.  As noted above, the additional private 
records obtained adequately reflect the current severity of the 
Veteran's back disability such that an additional VA examination 
was not warranted.  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating her claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


II.	 Schedular Ratings

VA records reflect complaints of thoracic pain in February and 
March 1999.  In June 1999, the Veteran was seen by Dr. Dean T. 
Odmark who noted that the x-rays showed scoliosis from T1-L2, 
severe rotation of the lumbar vertebral bodies from L1-4, sacral 
rotation of 14 millimeters, and an old compression fracture of 
L2.  It was noted that the Veteran was undergoing treatment and 
that her scoliosis curvature would have an impact of neurological 
health.  An August 2000 treatment note of John H. Tallis, D.C., 
reflected consistent findings.  

In January 2000, the Veteran was afforded a VA examination.  At 
that time, she was working part-time as a registered nurse.  The 
Veteran reported that she had a 20 year history of back pain.  
She used heat, rested on hard surfaces, and stretched for relief.  
Motrin did not help.  She related that she occasionally took 
Flexeril for severe pain and discomfort which helped her, but 
left her feeling sedated.  She did not perform any heaving 
lifting.  She denied using a device for her back.  She indicated 
that she did not have lower extremity radiation or paresthesias, 
weakness, bowel, or bladder incontinence.  Physical examination 
revealed no tenderness.  She had normal posture and musculature 
as well as alignment.  She was able to forward flex the lumbar 
spine to 70 degrees, she had pain at 60 degrees.  Backward 
extension was 20 degrees without pain, weakness or fatigue.  She 
had left lateral flexion and right lateral flexion to 40 degrees, 
also without pain, weakness, or fatigue.  She had rotation to the 
left of 35 degrees and to the right of 30 degrees, without pain, 
weakness, or fatigue.  On neurological examination, cranial 
nerves were intact.  Deep tendon reflexes were 2+.  Strength was 
5/5.  Sensation was intact.  Straight leg raising was negative.  
Thoracic and lumbar x-rays were without significant abnormality.  
The diagnoses were myofascial pain syndrome of the thoracic back 
and mechanical low back pain.  

In a July 2000 rating decision, service connection was granted 
for mechanical low back pain, rated as 10 percent disabling from 
October 1, 1999, and thoracic spine myofascial pain syndrome, 
rated as noncompensable from October 1, 1999.  The Veteran was 
rated under Diagnostic Code 5295 and 5291, respectively.

On October 18, 2001, the Veteran was afforded a VA examination.  
At that time, she complained of mid back pain and indicated that 
bending, lifting, and walking were difficult.  She worked around 
the home, but had to rest.  The pain was worse and fairly 
constant.  Physical examination revealed that the thoracic spine 
was normally aligned.  Muscle tone was moderate and without 
spasms.  There was a very mild kyphosis which appeared to be 
postural.  She complained of tenderness in the mid thoracic area.  
Rotation was 25 degrees with pain at the end point.  There was no 
swelling or redness.  There was no history of a flare-up.  
Lumbosacral spine examination revealed that the pelvis was 
symmetrical without any scoliosis or kyphosis.  Muscle tone was 
moderate and without spasm.  There was no tenderness.  There was 
no cough aggravation of pain.  Range of motion testing of the 
lumbar spine revealed that she could extend to 25 degrees with 
pain at the endpoint, flex to 70 degrees with pain at 30 degrees.  
Right and left lateral flexion were to 30 degrees with pain at 
the end point.  Rotation in both directions was to 25 degrees 
with pain at the end point.  There was no evidence of weakness or 
incoordination.  There was no history of flare-up or any 
impairment of function.  X-rays of the thoracic and lumbar spines 
were normal.  The diagnoses were mild narrowing of L4-5 
intervertebral foramen on the right side; subjective complaint of 
low back pain with limitation of motion; subjective complaints of 
pain in mid-back area, but no pathology.  

In a May 2002 rating decision, the RO reduced the 10 percent 
rating for mechanical low back pain to noncompensable from 
October 18, 2001, the date of the VA examination.  The decreased 
rating of the Veteran's lumbar spine disability from 10 percent 
to noncompensable from October 18, 2001, did not result in a 
reduction of compensation.  The May 2002 rating decision 
increased the ratings assigned to several other service-connected 
disabilities, which resulted in an overall increase of the 
Veteran's combined disability rating from 50 percent to 60 
percent.  Thus, the procedural safeguards of 38 C.F.R. § 3.105(e) 
do not apply to these facts.  See VAOPGCPREC 71-91 (November 7, 
1991).

In a May 2004 letter, Dr. Brian R. Sebesky indicated that the 
Veteran had been afforded x-rays which revealed hyperlordosis of 
the lumbar spine.  An L2 compression fracture and resulting L1-2 
degenerative changes were present, as a result of previous 
trauma.  A mild acquired rotator lumbar scoliosis was also shown.  
It was noted that the Veteran was being treated with chiropractic 
manipulation, trigger point therapy, and mechanical traction of 
the lumbar spine. 

In a May 18, 2004 letter, Dr. Eric J. Marshall indicated that the 
Veteran had lower back pain which radiated to her right hip and 
leg.  It was noted that x-rays revealed altered osseous 
biomechanics with impairment of the dynamic efficiency of the 
cervical, thoracic, and lumbar spine, specifically at C1, C5, T3, 
and L4.  There was pain on palpation of the vertebral and 
paravertebral structures, especially in the cervical spine.  X-
rays revealed moderate degenerative changes throughout the spine 
and was categorized as Phase II of subluxation degeneration.  It 
was noted that her symptoms were recurrent and that she needed to 
be proactive, maintaining spinal flexibility and motion to 
minimize the progress of her spinal deterioration.  

In June 2004, a letter was received from Cheryl Canto, M.D., 
which noted that the Veteran had an old vertebral L2 fracture.  

In November 2005, the Veteran was seen by Michael Sheth, M.D.  
The Veteran had lumbar pain radiated down the right leg to the 
toes with tingling of the toes.  She had constant pain ranging 
from 3-9, on a scale of 0-10 with 0 being no pain and 10 being 
unbearable pain.  On that day, the pain was 6-7.  There were 
problems with sleep, but not with bowel or bladder dysfunction.  
Her sleep was bothered.  She was taking medication which was 
sometimes beneficial.  Physical examination muscle strength of 
5/5 in all muscle groups with full range of motion.  However, 
range of motion testing was only performed on the cervical spine.  
Straight leg raising produced pain in the low back and in the 
right leg.  Patrick's test was positive on the right and negative 
on the left.  The diagnoses were chronic low back and right leg 
pain; lumbar facet arthropathy.  It was agreed that the Veteran 
would undergo lumbar epidural and lumbar facet injections.  By 
September 2006, the Veteran reported pain relief.  

In February 2006, the Veteran underwent a magnetic resonance 
imaging (MRI) of the low back which revealed no evidence of disc 
herniation; mild to moderate stenosis of L2-3, L3-4, and L4-5 
levels due to diffuse disc bulges; and facet joint hypertrophic 
changes at L4-5, and L3-4.  

On February 10, 2006, the Veteran was afforded a VA examination.  
At that time, she reported having pain in her mid back and low 
back along with sciatica.  She stated that the pain was constant, 
but intermittently increased and was sharp.  She indicated that 
it radiated down the right leg into the right buttock and thigh, 
occasionally to the right calf.  She related that she also 
experienced numbness and tingling in the right leg and foot.  The 
pain was a 7-8 on a scare of 1-10 with 10 being worse.  She 
indicated that her back condition was flared by bending, lifting, 
walking, weather, and overuse.  It was improved with rest, 
medicine, a TENS unit, and heat.  Physical examination revealed 
that her posture was normal with normal thoracic and lumbar 
curvature.  Her gait was normal and narrow based.  She was able 
to rise onto her toes and heels, tandem walk, and rise from a 
squat without difficulty.  Range of motion of the lumbar spine 
revealed flexion to 30 degrees, extension to 30 degrees, lateral 
bending in both directions to 30 degrees, and rotation in both 
directions to 30 degrees.  Repetitive use revealed no changes.  
There was diffuse tenderness to palpation over the lumbar spine, 
right sacroiliac joint, sciatic notch, and adjacent paraspinal 
muscles.  There was tenderness over the right sciatic nerve, but 
there was no tenderness over the depressed scar in the Veteran's 
right buttock.  Neurological examination revealed normal 
strength.  Sensation was intact to light touch.  The diagnoses 
were mid-back strain and lumbar strain.  

In a February 2006 rating decision, the RO combined the 
disabilities of the thoracic and lumbar spine as one disability 
and assigned the Veteran a 40 percent rating under DC 5237 for 
myofascial pain syndrome of the thoracic spine with mid and low 
back strain and degenerative changes, effective February 10, 
2006, the date of the VA examination.  

A March 2008 VA outpatient treatment report revealed complained 
of chronic back pain down the spine, cervical to lumbar.  Nerve 
conduction studies of the right lower extremity were normal.  The 
interpretation was minimally abnormal non-diagnostic examination.  
The examiner noted that there was no definitive electrodiagnostic 
evidence of significant acute or chronic right lower extremity 
lumbosacral radiculopathy or polyneuropathy based on the nerves 
and muscles sampled.  On physical examination, the Veteran had 
5/5 strength in the lower extremities.  Sensation to light touch 
was intact and reflexes were 2+ at the knees and Achilles.

In April 2008, the Veteran was evaluated by Donna Benedict, N.P., 
and Michael Sheth, M.D.  It was noted that she complained of pain 
in the mid back (thoracic) area, radiating to the left scapula 
and left lateral rib.  She also reported lumbar pain which 
radiated to the right hip.  She described the pain as sharp and 
aching.  It was constant pain ranging from a 5-6 to a 9, on a 
scale of 0-10 with 0 being no pain and 10 being unbearable pain.  
On this day, her pain was a 7.  She denied any change in bowel or 
bladder dysfunction.  She indicated that her sleep was affected 
by pain.  The pain seemed to be at its worst when she was lying 
on her back.  She could not lie on her side since the low back 
pain would radiate to the right hip.  She could not lie on her 
left side because she had left shoulder problems.  Prolonged 
standing or sitting against a hard surface exacerbated her pain.  
Relieving pain factors included head and medication.  She had 
undergone a series of epidural steroid injections for pain relief 
which had lessened the pain.  Medications had also helped.  
Physical examination revealed muscle strength of 5/5 in all 
muscle groups with full range of motion.  Tinel's and Phalen's 
signs were negative.  She was nontender in the lumbar spine and 
motion was also decreased.  Seated leg raising did not reproduce 
pain.  Supine leg raising on the right increased low back and 
right hip pain.  Patrick's test was negative bilaterally.  The 
diagnoses were chronic thoracic back pain and left scapular pain; 
chronic low back and right hip pain; lumbar degenerative disc 
disease with mild to moderate spinal stenosis at L2-3, L3-4, and 
L4-5; and facet arthropathy.  An MRI was ordered for the thoracic 
spine.  The MRI revealed mild degenerative changes of the 
thoracic spine.  There was no disc herniation, canal stenosis, 
cord abnormality, or acute osseous fracture seen.

Thereafter, it was noted that the Veteran's back was bothering 
her and she wanted to proceed with therapy.  The diagnoses were 
low back pain, lumbar degenerative disc dysfunction, hip pain, 
sacroiliac joint dysfunction, lumbar facet arthropathy, 
degenerative disc disease, mild spinal canal stenosis.  

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the 
Board finds that some discussion of Fenderson v. West, 12 Vet. 
App 119 (1999) is warranted.  In that case, the Court emphasized 
the distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this one) 
in which a veteran expresses dissatisfaction with the assignment 
of an initial disability evaluation where the disability in 
question has just been recognized as service-connected.  VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim-
a practice known as "staged rating."  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In this case, as discussed in more 
detail below, staged ratings are warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the inability, 
due to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss may 
be due to the absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures.  It may also be due 
to pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 C.F.R. § 
4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.

The schedular criteria for rating the spine have been amended 
twice during the pendency of the Veteran's appeal.  

First, the rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-
54,349 (August 22, 2002).  Second, effective September 26, 
2003, the rating criteria for evaluating other spine disorders 
were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); 
see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  
More specifically, effective September 23, 2002, VA amended the 
criteria for rating intervertebral disc syndrome only, but 
continued to evaluate that disease under Diagnostic Code 5293.  
See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 
2003, VA updated the entire section of the rating schedule that 
addresses disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back ratings.  
According to that renumbering, Diagnostic Code 5237 now governs 
ratings of lumbosacral strain, Diagnostic Code 5239 governs 
ratings of spondylolisthesis or segmental instability, and 
Diagnostic Code 5243 governs ratings of intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006)).

Where the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent to 
the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The 
amended versions may only be applied as of their effective date 
and, before that time, only the former version of the regulation 
should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's 
service-connected thoracic and low back disabilities under both 
the former, and revised criteria pertaining to ratings of the 
spine.


A.	 Prior to September 23, 2002 changes

Under Diagnostic Code 5291, effective prior to September 23, 
2002, a rating of 0 percent was warranted for slight limitation 
of motion of the dorsal spine.  A 10 percent was applicable if 
the limitation of motion of the dorsal spine was moderate or 
severe.  For a rating in excess of 10 percent to be granted for 
dorsal spine impairment on a schedular basis, there must have 
been ankylosis (complete bony fixation).

Under Diagnostic Code 5292, effective prior to September 23, 
2002, limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).  The 40 percent rating was 
the maximum rating under that code.

Under Diagnostic Code 5295, effective prior to September 23, 
2002, a 0 percent rating was warranted for slight subjective 
symptoms only.  A 10 percent rating was assigned for lumbosacral 
strain with characteristic pain on motion.  If there was 
lumbosacral strain with muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion in the standing position, 
a 20 percent evaluation was in order.  Finally, a maximum 
schedular rating of 40 percent was awarded when lumbosacral 
strain is severe, with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Effective prior to September 23, 2002, a 0 percent rating was 
warranted for intervertebral disc syndrome that was 
postoperative, cured.  A 10 percent rating was provided for mild 
intervertebral disc syndrome with recurring attacks; a 20 percent 
rating was provided for moderate intervertebral disc syndrome 
with recurring attacks; a 40 percent rating was provided for 
severe intervertebral disc syndrome with recurring attacks with 
intermittent relief; and a 60 percent rating was provided for 
pronounced intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of diseased disc and 
little intermittent relief.

Diagnostic Code 5285 governed ratings for residuals of vertebral 
fracture.  Under that code, the rating schedule provides a 100 
percent rating for residuals including cord involvement, if the 
Veteran was bedridden, or if he/she required long leg braces; a 
60 percent rating for residuals not involving cord involvement, 
but including abnormal mobility requiring neck brace (jury mast).  
In other cases, ratings should be made in accordance with 
definite limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  

Diagnostic Codes 5286, 5288, and 5289 provided ratings for 
ankylosis of the spine.  

As to rating the veteran under the criteria for ankylosis, it is 
noted that ankylosis is "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet. App. 524 (1999).  Here, the evidence showed that 
the Veteran retains significant motion of the dorsal and lumbar 
spine.  Therefore, ratings premised on ankylosis are not 
warranted.  

As noted above, the Veteran was assigned a noncompensable rating 
for the thoracic spine, for slight limitation of motion.  The RO 
assigned a 10 percent rating for the lumbar spine, until October 
18, 2001, at which time it was reduced to noncompensable.

With regard to the thoracic spine, the evidence did not show 
moderate limitation of motion so as to warrant a 10 percent 
rating, even when considering the Veteran's complaints of pain.  
See 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
Rather, in January 2000 the Veteran reported daily back pain; 
however, the back was nontender to palpation and she had normal 
posture, musculature, and alignment.  There was no pain, 
weakness, or fatigue.  Thoracic x-rays were without significant 
abnormality.  In October 2001, the Veteran again complained of 
mid-back pain.  Physical examination revealed that the thoracic 
spine was normally aligned and that muscle tone was moderate and 
without spasms.  Rotation was 25 degrees with pain at the end 
point.  There was no swelling or redness and no history of a 
flare-up.  It was noted that x-rays of the thoracic spine were 
normal.  The examiner diagnosed subjective complaint of pain in 
the mid-back area, no evidence of objective pathology in the 
thoracic spine and no evidence of myofacsial syndrome.  Private 
treatment records dated in 2004 and 2005 pertained primarily to 
the cervical and lumbar spine.  Thus, entitlement to a 
compensable rating for myofacsial pain syndrome of the thoracic 
spine is not warranted based upon this evidence.  

However, a MRI of the thoracic spine on April 21, 2008 showed 
mild degenerative changes.   The Veteran has complained of pain 
of the thoracic spine.  Based upon these complaints and findings, 
the Board finds that a 10 percent rating, which is the highest 
rating available under DC 5291, is warranted from April 21, 2008, 
forward.  See 38 C.F.R. § 4.40, 4.45, 4.59.
  
With regard to the lumbar spine, the Veteran demonstrated slight 
limitation of motion on VA examination in January 2000, which 
warrants no more than a 10 percent rating under DC 5292.  As the 
Veteran had forward flexion to 60 degrees (at which time pain was 
demonstrated, though she was able to flex to 70 degrees), 
moderate limitation of motion was not shown so as to warrant a 20 
percent rating under DC 5292.  Nor were there any findings of 
muscle spasm on extreme forward bending or unilateral loss of 
lateral spine motion in the standing position so as to warrant a 
20 percent rating under DC 5295.  Rather, on examination in 
January 2000 the Veteran had normal posture and musculature as 
well as alignment.  Additionally, a higher rating under DC 5293 
is not warranted, as the Veteran was not shown to have 
intervertebral disc syndrome and neurological examination was 
normal, i.e., deep tendon reflexes were 2+, strength was 5/5, 
sensation was intact, and straight leg raising was negative.  
Lumbar x-rays were without significant abnormality.  However, the 
evidence also showed that the Veteran had a compression fracture 
of L2.  

Thus, as of October 1, 1999, the Veteran's lumbar spine 
disability was manifested by slight limitation of motion 
warranting no more than a 10 percent rating under DC 5292.  She 
also had a compression fracture of L2; thus, she had a 
demonstrable deformity.  As such, she is entitled to 10 percent 
for that demonstrable deformity, to be added to the 10 percent 
for her limitation of motion.

As of October 18, 2001, the criteria for a 40 percent rating 
under DC 5292 were met.  Specifically, on examination at the time 
the Veteran reported that her pain was worse and fairly constant.  
Range of motion testing of the lumbar spine revealed that she 
could flex to 70 degrees with pain at 30 degrees.  Given the 
limitation of motion to 30 degrees due to pain, the Board finds 
that severe limitation of motion was demonstrated.  See DeLuca v. 
Brown, 8 Vet. App. 202, 207-08 (1995); 38 C.F.R. §§ 4.40, 4.45.  
Similarly, she also had a compression fracture of L2; thus she 
had a demonstrable deformity.  As such, she is entitled to 10 
percent for that demonstrable deformity, to be added to the 40 
percent for her limitation of motion.  

With respect to DC 5293, the evidence does not support a finding 
of pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of diseased disc and 
little intermittent relief, so as to warrant a 60 percent rating.   
No neurological abnormality was shown on VA examination in 
October 2001.  In May 2004, Dr. Marshall indicated that the 
Veteran had recurrent lower back pain which radiated to her right 
hip and leg.  In November 2005, the Veteran was seen by Dr. 
Sheth, when she reported lumbar pain radiating down the right leg 
to the toes with tingling of the toes.  She complained of 
constant pain.  Physical examination showed muscle strength of 
5/5 in all muscle groups with full range of motion.  Straight leg 
raising produced pain in the low back and in the right leg.  
Patrick's test was positive on the right and negative on the 
left.  On VA examination in February 2006, the Veteran reported 
having constant pain in her back along with sciatica.  She 
indicated that it radiated down the right leg into the right 
buttock and thigh, occasionally to the right calf.  She related 
that she also experienced numbness and tingling in the right leg 
and foot.  Neurological examination revealed normal strength and 
sensation was intact to light touch.  Straight leg raising was 
negative.  Deep tendon reflexes were 2 plus bilaterally at the 
patellar tendons and difficult to elicit at the bilateral 
Achilles tendons.  March 2008 nerve conduction studies of the 
right lower extremity were normal and the examiner noted that 
there was no definitive electrodiagnostic evidence of significant 
acute or chronic right lower extremity lumbosacral radiculopathy 
or polyneuropathy based on the nerves and muscles sampled.  On 
physical examination at that time, the Veteran had 5/5 strength 
in the lower extremities, sensation to light touch was intact, 
and reflexes were 2+ at the knees and Achilles.  In April 2008, 
the Veteran was evaluated by Donna Benedict, N.P., and Michael 
Sheth, M.D.  She again reported constant lumbar pain which 
radiated to the right hip.  Physical examination revealed muscle 
strength of 5/5 in all muscle groups with full range of motion.  
Tinel's and Phalen's signs were negative.  Seated leg raising did 
not reproduce pain.  Supine leg raising on the right increased 
low back and right hip pain.  Patrick's test was negative 
bilaterally.  Deep tendon reflexes were two plus at the patellar 
and Achilles.  Thus, the Veteran's back disability was manifested 
by complaints of pain radiating down the right lower extremity 
with numbness and tingling.  However, neurological examination 
was essentially normal with the exception of Patrick's test 
positive on the right in November 2005, and decreased Achilles 
reflexes in February 2006 which were subsequently shown to be 
normal on examination in March 2008 and April 2008.  Sensation 
and strength were consistently normal.  Thus, the preponderance 
of the evidence is against entitlement to a higher, or 60 percent 
rating, under DC 5293 at any time since October 18, 2001.    



B.	 Pursuant to September 23, 2002 changes

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  The revisions were 
designed to accommodate acute exacerbations or flare-ups of disc 
disease.  As such, the revised regulations provided that 
intervertebral disc syndrome (preoperatively or postoperatively) 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  The revised rating schedule for rating 
intervertebral disc syndrome is as follows:

A 10 percent evaluation is assigned with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.  A 20 percent evaluation is 
assigned with incapacitating episodes of having a total duration 
of at least two weeks but less than four weeks during the past 12 
months; a 40 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 percent 
evaluation is assigned with incapacitating episodes of having a 
total duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.

Note (3): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

During this timeframe, there were no prescribed periods of 
bedrest.  Thus, a rating in excess of 40 percent for the 
Veteran's lumbar spine disability is not warranted at any time 
since October 18, 2001.  


C.	 Pursuant to September 26, 2003 changes

The second revision to the Rating Schedule governing the rating 
of spinal disabilities was effective September 26, 2003.  At that 
time, VA amended its Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, to institute a general rating formula for evaluating 
diseases and injuries of the spine, including lumbosacral strain 
under Diagnostic Code 5237, spinal stenosis under Diagnostic Code 
5238, degenerative arthritis of the spine under Diagnostic Code 
5242, and intervertebral disc syndrome under Diagnostic Code 
5243.  Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 
4.71a, The Spine, Note (6) (2006).

The Veteran's back disability may be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25. 38 C.F.R. § 4.71a, The Spine, Note (6).

The General Rating Formula for Diseases and Injuries of the 
Spine, for Diagnostic Code 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes) provides:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease

Unfavorable ankylosis of the entire spine is rated as 100 percent 
disabling.  

Unfavorable ankylosis of the entire thoracolumbar spine is rated 
as 50 percent disabling.

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine is rated as 
40 percent disabling.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine is rated as 30 
percent disabling.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis is rated as 20 percent disabling.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height is rated as 10 percent 
disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even 
though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis results 
in one or more of the following: difficulty walking because 
of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation 
of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.

Diagnostic Code 5243 indicates to rate intervertebral disc 
syndrome either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides:

With incapacitating episodes having a total duration of at least 
six weeks during the past 12 months is rated as 60 percent 
disabling.

With incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months is 
rated as 40 percent disabling.

With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months is 
rated as 20 percent disabling.

With incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months is 
rated as 10 percent disabling.

Note (1): For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

The question of separate ratings for any neurologic abnormalities 
under neurological codes must be addressed.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2010).  The maximum 
rating which may be assigned for neuritis not characterized by 
organic changes as noted above will be that for moderate, or with 
sciatic nerve involvement, for moderately severe, incomplete 
paralysis.  Id.  Neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical distribution 
so as to identify the nerve, is to be rated on the same scale, 
with a maximum equal to moderate, incomplete paralysis. 3 8 
C.F.R. § 4.124 (2010).




With respect to neurologic manifestations, Diagnostic Code 8520 
addresses the sciatic nerve.  

In rating diseases of the peripheral nerves, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  Id.  The ratings for peripheral 
nerves are for unilateral involvement; when bilateral, they are 
combined with application of the bilateral factor.  Id.  The use 
of terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve, and therefore, neuritis and neuralgia of 
that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, no 
active movement possible of muscles below the knee, and flexion 
of the knee weakened or (very rarely) lost.  Id.  Disability 
ratings of 10 percent, 20 percent and 40 percent are assignable 
for incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  Id.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked muscular 
atrophy.  Id.  

As noted above, under the old diagnostic codes the Veteran's 
range of motion on flexion became severe as of the October 18, 
2001 VA examination.  Thus, she would warrant a 40 percent rating 
under that code, Diagnostic Code 5292, as of that date.  In 
addition, the 10 percent for the L2 compression fracture is added 
under DC 5285, effective from October 1, 1999.  Thoracic spine 
disability remained noncompensable from October 1, 1999 through 
April 21, 2008, at which time a 10 percent rating is assigned 
under DC 5291.  




The RO rated the Veteran's thoracic and lumbar spine 
disabilities, as of February 10, 2006, as 40 percent disabling 
under Diagnostic Code 5237.  A rating in excess of 40 percent 
under Diagnostic Code 5237 was not warranted, however, because 
the Veteran did not have ankylosis of the spine.  She has 
consistently demonstrated motion of the spine.  A higher rating 
is not warranted under DC 5243 based on physician-prescribed 
bedrest, as there were no such periods.  As such, the rating 
under the old criteria is more advantageous to her, than the 
manner in which she was rated by the RO.  

In making this determination, the Board has considered that 
pursuant to the revised version of the rating schedule cited 
above, a separate rating is permitted for neurological 
dysfunction, in addition to the orthopedic dysfunction.  See also 
Esteban v. Brown, 6 Vet. App. 259 (1994) (evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of the 
other condition).  However, a separate rating for neurological 
dysfunction is not warranted in this case.  Specifically, on 
examination in January 2000, the Veteran indicated that she did 
not have lower extremity radiation or paresthesias, or weakness.  
Deep tendon reflexes were 2+, strength was 5/5, sensation was 
intact, and straight leg raising was negative.  On VA examination 
in October 2001, no neurological abnormalities were noted.  In 
May  2004, the Veteran reported pain and tingling/numbness of the 
right lower extremity.  She is competent to report these sensory 
symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   
However, neurological examination was essentially normal with the 
exception of Patrick's test positive on the right in November 
2005, and decreased Achilles reflexes in February 2006 which were 
subsequently shown to be normal on examination in March 2008 and 
April 2008.  Sensation and strength were consistently normal.  
More importantly, March 2008 nerve conduction studies of the 
right lower extremity were normal and the examiner noted that 
there was no definitive electrodiagnostic evidence of significant 
acute or chronic right lower extremity lumbosacral radiculopathy 
or polyneuropathy based on the nerves and muscles sampled.  No 
other ratable neurological dysfunction, such as bowel or bladder 
dysfunction, was shown at any time.  Thus, the preponderance of 
the evidence is against entitlement to a separate rating for any 
neurological dysfunction.

In sum, pursuant to the old criteria, the Veteran's thoracic 
spine disability was not manifested by moderate limitation of 
motion at any time during prior to April 21, 2008; however, as of 
that date arthritis was demonstrated with painful motion 
warranting a 10 percent rating under the old DC 5291.  From 
October 1, 1999 to October 17, 2001, the Veteran's lumbar spine 
disability caused no more than slight limitation of motion and 
she had a compression fracture of L2, warranting a 10 percent 
rating under DC 5292 and a separate 10 percent rating under DC 
5285.  As of October 18, 2001, the Veteran's lumbar spine 
disability caused severe limitation of motion and she had a 
compression fracture of L2 warranting a 40 percent rating under 
DC 5292 and a separate 10 percent rating under DC 5285.  


III.	Extraschedular Rating

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  

First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disabilities are inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's spine disabilities 
(i.e., pain and limited motion) with the established criteria 
found in the rating schedule for spine disabilities shows that 
the rating criteria reasonably describe the Veteran's disability 
level and symptomatology; as discussed above.   For these 
reasons, 



referral for consideration of an extraschedular rating is not 
warranted for this claim.


ORDER

From October 1, 1999 to April 20, 2008, entitlement to a 
compensable rating for myofascial pain syndrome of the thoracic 
spine under DC 5291 is denied.

From April 21, 2008, forward, entitlement to a 10 percent rating, 
and not higher, under DC 5291 for myofascial pain syndrome of the 
thoracic spine is granted.

From October 1, 1999 to October 17, 2001, entitlement to a rating 
in excess of 10 percent under DC 5292 for mechanical low back 
pain is denied.

From October 18, 2001 forward, entitlement to a 40 percent 
rating, and not higher, under DC 5292 for mechanical low back 
pain is granted.

From October 1, 1999, forward, entitlement to a separate 10 
percent rating is granted for demonstrable deformity of a 
vertebral body of L2 under DC 5285.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that she is afforded every possible 
consideration.

The Veteran has claimed entitlement to a TDIU.  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the United States Court of 
Appeals for Veterans Claims (Court) determined that there is no 
freestanding claim for TDIU.  Id. at 451.  Rather, a claim for 
TDIU is considered part and parcel of the claim for benefits for 
the underlying disability.  Id. at 453-54.  Therefore, this 
aspect of the Veteran's claim for compensation benefits should be 
developed and addressed on remand.  She should be provided 
appropriate notice under the VCAA and scheduled for an 
appropriate VA examination(s).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate her claim for a 
TDIU; (2) the information and evidence that 
VA will seek to obtain on her behalf; and (3) 
the information or evidence that she is 
expected to provide.  A copy of this 
notification must be associated with the 
claims folder.

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination(s). The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies and tests should be performed.

Following examination of the Veteran, the 
examiner should provide an opinion with 
respect to whether the Veteran's service-
connected disabilities (i.e., myofacsial pain 
syndrome of the thoracic spine; mechanical 
low back pain; demonstrable deformity of a 
vertebral body of L2; bilateral cataracts; 
degenerative arthritis of the cervical spine; 
septal deviation; hypertension; status post 
stress fracture of the right distal fibula 
with degenerative changes of the right ankle; 
GERD; status post first metacarpal fracture, 
right wrist/thumb; bunion of the left great 
toe; bunion of the right great toe; mitral 
and tricuspid regurgitation; mild 
varicosities of the lower extremities; and 
right buttock scars) render her unable to 
secure or follow a substantially gainful 
occupation.  Consideration may be given to 
the Veteran's level of education, special 
training, and previous work experience when 
arriving at this conclusion, but factors such 
as age or impairment caused by nonservice-
connected disabilities are not to be 
considered.

All findings, conclusions, and opinions must 
be supported by a clear rationale.

3.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested report 
does not include an adequate response to the 
specific opinion requested, the report must 
be returned for corrective action.

4.  Finally, readjudicate the Veteran's claim 
on appeal, that is, entitlement to a TDIU.  
If the benefit sought on appeal is not 
granted in full, provide the Veteran and her 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


